Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Change of Examiner
The Examiner assigned to the instant application has changed.  The new examiner is Gregg Polansky.  Contact information is provided at the end of this Office action.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Status of Claims
Applicant’s response, filed 3/17/2021, to the Office action (Advisory action) mailed 2/10/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicant canceled Claim 13, amended Claim 1, added Claims 20 and 21, and presented arguments in response to the Office action.   
Claims 1-5, 7-12, 14, and 16-21 are pending and are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 2/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,119,876 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the nonstatutory obviousness-type double patenting rejection set forth in the previous Office action is hereby withdrawn.

Withdrawn Rejections 
The rejection of Claims 1-5, 7-14 and 16-19 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2014/057365 A1) set forth in the previous Office action, has been withdrawn in view of Applicants’ present claim amendments and persuasive arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-12, 14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because it depends from a cancelled claim (i.e., claim 13) and is therefore incomplete.
Claims 1, 17 and 19-21 recite composition impurity limitations involving “long term storage conditions”, and claims 9 and 11 recite composition impurity limitations involving “accelerated storage conditions”, however, these conditions are not definitively defined by the claims nor the specification.  Therefore, these claims and the claims dependent therefrom are indefinite because the metes and bounds of the claims cannot be ascertained. 

Conclusion
Claims 1-5, 7-12, 14, and 16-21 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629